Title: Philadelphia Society for Promoting Agriculture to Thomas Jefferson, 13 November 1816
From: Philadelphia Society for Promoting Agriculture,Peters, Richard,Vaux, Roberts
To: Jefferson, Thomas


          
            
              11th mo. (Nov.) 13th, 1816.
            
            AT a Special Meeting of “The Philadelphia Society for promoting Agriculture,”
             held October (10th mo.) 30th, 1816,
            It was resolved, unanimously,
            That the Curators, with the assistance of the Secretary and Assistant Secretary, and any other Member or Members of the Society, who will procure and give information, collect facts relating to Agriculture and Horticulture, and of all circumstances connected therewith, which have occurred through the extraordinary season of 1816; and particularly the effects of Frost on vegetation, so far as it shall be in their power to acquire a knowledge of them. In performing this useful service, they will designate the Trees, Grasses and other Plants, and especially those cultivated, on which the Season has had either beneficial or injurious influence, and the local situations in which it has operated more or less perniciously, with the view to ascertain, (among other beneficial results,) the hardy or tender Grains, Grasses, or Plants, most proper for situations exposed to droughts, wet, or frost. In their inquiries, they will endeavour to discover the stages of growth in which cultivated crops have been more or less affected, and the state of products both of Grains, Grasses, and fruit. The addition of any facts, as to insects and vermin usually or occasionally preying on cultivated plants, and whether more or less injury has been done by them in this, than in ordinary seasons, would also be useful. The result of such inquiries to be drawn into the form of a report, to be made by the Curators at our annual Meeting in January next, subjoining such observations as they shall deem proper to furnish, not only with the view to present information, but to record for future instruction, the uncommon occurrences, and the consequences attending them, which have marked this anomalous period.
            
              
                
                    Published by order of the Society,
                
                
                  RICHARD PETERS, President.
                
                
                  ROBERTS VAUX, Secretary.      
			 
                
              
            
          
          
            
            
            ☞The Curators of the Philadelphia Society for promoting Agriculture, will thankfully receive any information on the subjects of the foregoing Resolution, from any of their Agricultural, or other Fellow-Citizens, who may be pleased to afford it—Any
			 Meteorological Observations made during the present year, will also be acceptable.
            
            Letters sent by Post, or otherwise, addressed to Solomon W. Conrad, No. 87 Market-street, Philadelphia, will be gratefully attended to.
          
        